PD-0260-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 5/26/2015 7:48:01 PM
May 28, 2015                                                          Accepted 5/28/2015 2:01:50 PM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                                 NO. PD-0260-15

 DAMIAN ELDER                             * IN THE COURT OF CRIMINAL

 V.                                       * APPEALS OF TEXAS

 THE STATE OF TEXAS                       * AT AUSTIN, TEXAS


                        __________________________

           ON PETITION FOR DISCRETIONARY REVIEW IN CAUSE
                        NO. 05-13-01111-CR FROM
            THE COURT OF APPEALS FOR THE FIFTH DISTRICT
                          AT DALLAS, TEXAS

                        ___________________________

   SECOND MOTION TO EXTEND THE TIME FOR FILING
 THE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW the Appellant, by and through his attorney of record,

 Jeff P. Buchwald, and respectfully requests that the time for the filing of the

 Appellant’s petition for discretionary review in the above-styled and

 numbered cause be extended. In support of this motion the appellant would

 show the court the following:

                                         I.

       In Cause Nos. F-12-53551 (Dallas County), the appellant was indicted


 for Aggravated Robbery/DW/2nd in violation of section 29.03 of the Texas


                                                                                   1
Penal Code. The Appellant plead not guilty and a jury trial was held on July

10, 2013. The jury found the Appellant guilty of the lessor included offense

of Aggravated Assault/DW on July 12, 2013. The Appellant elected to have

the trial court assess punishment. On July 12, 2013 the trial court assessed

punishment at 40 years. A motion for new trial and notice of appeal was

filed and/or perfected on August 7, 2013. An amended motion for new trial

was filed on August 16, 2013. A hearing on Appellant’s motion for new

trial was held and the motion was denied as to all grounds by the trial court

on September 13, 2013. The trial court’s certification of defendant’s right to

appeal was signed by the trial court on August 7, 2013.


                                       II.

      The Court of Appeals for the Fifth District at Dallas, Texas on

February 11, 2015 affirmed the trial court’s judgment in F12-53551-K and

overruled Appellant’s four points of error.

                                       III.

      The initial deadline for filing the appellant’s Petition for Discretionary

Review was March 13, 2015. One previous extension has been granted to

Appellant. The present deadline for filing of the appellant’s Petition for

Discretionary Review was May 12, 2015. Appellant respectfully requests an


                                                                                2
extension of time, pursuant to Texas Rule of Appellate Procedure 68.2(c), of

15 days from the current deadline - until May 27, 2015 in which to file his

Petition.
                                        IV.

      One previous extension of time has been granted.
                                        V.

      The appellant would show the Court that a reasonable explanation

exists for the requested extension. The facts on which the appellant relies to

reasonably explain the need for the extension are as follows:

      The appellant recently retained counsel to handle said petition rather

than hiring another attorney or filing said petition pro se. Said attorney

needs the additional time to file his Petition for Discretionary Review

because of the recent hiring of said attorney and because said attorney has

been involved in preparing and filing another appellant brief in Vincent

Bertrand v. State of Texas – 05-14-01368-CR. Said brief was filed with the

5th Court of Appeals on May 20, 2015. Said attorney has also been

preparing for trial in F12712262 (burglary habitation) and F1440162 (theft)

in State of Texas v. Alexander Beltran – which are set for jury trial on May

26, 2015. Mr. Buchwald is also working on additional briefs and writs that

are due within the next 30 days (Jerry Chandler v. State of Texas – 05-15-



                                                                               3
00598-CR which is set May 26, 2015 - motion for new trial; State of Texas

v. Daniel Mavero 05-14-01097-CR - appellant’s brief due; as well as other

pending appeals). Counsel is also handling over 50 other pending cases

currently set in county, district and federal court for pleas, hearings and

trials. Finally, counsel’s wife recently had dental implant surgery on May

18, 2015. Cousnel has helped his wife with getting through the procedure as

well as with child care and other household necessities. Appellant is filing

his Petition for Discretionary Review along with this motion for extention

and requests an additional 15 days from the current due date within which to

file said Petition for Discretionary Review.

      WHEREFORE PREMISES CONSIDERED, the Appellant

respectfully requests that the time for the filing of the appellant’s Petition for

Discretionary Review be extended to May 27, 2015.

                                               Respectfully submitted,



                                               /S/ Jeff P. Buchwald
                                               Jeff P. Buchwald
                                               Attorney at Law
                                               State Bar No. 03293300
                                               305Spring Creek Village #538
                                               Dallas, Texas 75248
                                               Buchwald7@msn.com
                                               (972) 788-5016




                                                                                 4
                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this motion was sent by
certified mail, return receipt requested and via E-file.Texas.gov, to the State
Prosecuting Attorney, P.O. Box 12405 Austin, Texas 78711 and hand
delivered and by E-file.Texas.gov to Susan Hawk, Criminal District
Attorney of Dallas County, Texas 133 N. Industrial Boulevard, LB-19
Dallas, Texas 75207-4399 on the 26th day of May, 2015.


                                              /S/ Jeff P. Buchwald
                                              Jeff P. Buchwald




                                                                             5